              Case 2:17-cr-00106-MCE Document 58 Filed 10/05/20 Page 1 of 2


 1   ROBERT M. HOLLEY, ESQ. (SNB 50769)
     Attorney at Law
 2
     2151 River Plaza Drive, Suite 250
 3   Sacramento, California 95833

 4   Telephone: (916) 922-2255
 5
     Counsel for Defendant GURPREET SINGH
 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   UNITED STATES OF AMERICA,                          Case No.: 2:17-CR-00106 MCE

13                 Plaintiff,                           STIPULATION AND ORDER
                                                        CONTINUING SENTENCING HEARING
14   vs,
15
     GURPREET SINGH,
16
                   Defendant.
17

18
                                               STIPULATION
19
            IT IS HEREBY STIPULATED, by and between the parties hereto, through their
20
     respective undersigned counsel, that based upon the need for court closure on October 8, 2020,
21
     the sentencing hearing presently scheduled on said date, be vacated and continued without
22   appearance to Thursday, December 3, 2020 at 10:00 a.m., a date and time available for all
23   parties in connection with this matter.
24

25          IT IS SO STIPULATED.

26
            DATED: Friday, October 2, 2020
27
                                                    Robert M. Holley_______________
28                                                  MR. ROBERT M. HOLLEY, ESQ.
                                                    Counsel for Gurpreet Singh
                                                    1
              Case 2:17-cr-00106-MCE Document 58 Filed 10/05/20 Page 2 of 2


 1          DATED: October 2, 2020
 2                                              /s/ David P. Foos_(by RMH)____
                                                MR. DAVID P. FOOS, ESQ.
 3                                              Counsel for Gurpreet Singh
 4

 5
            DATED: October 2, 2020
 6                                              /s/ Cameron L. Desmond _(by RMH)_                __
 7
                                                MS. CAMERON L. DESMOND, ESQ.
                                                Assistant United States Attorney
 8                                              Counsel for the United States
 9

10
                                               ORDER
11
            IT IS HEREBY ORDERED that the sentencing hearing presently set on the Court’s law
12
     and motion calendar for Thursday, October 8, 2020 at 10:00 a.m., be vacated and continued
13
     without appearance to Thursday, December 3, 2020 at 10:00 a.m.
14
            IT IS SO ORDERED.
15

16   Dated: October 5, 2020
17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
